      Case 1:15-cv-00211-LGS-SDA Document 863 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :     15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :          ORDER
                           -against-                         :   (Defendants’ MIL No. 5)
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and Cognizant

Technology Solutions Corp. (collectively, “Defendants”) move in limine (Dkt. No. 707) to

preclude Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius Limited and

Syntel, Inc. (together, “Syntel”) from presenting testimony on matters over which Syntel claimed

privilege during the deposition of its trial witness Daniel Moore;

        WHEREAS, by Order dated September 30, 2020, Defendants were directed to file a reply

in support of its motion in limine No. 5 (Dkt. No. 842), and on October 5, 2020, Defendants filed

a reply and a declaration in support of the motion (Dkt. Nos. 849, 850);

        WHEREAS, at the October 7, 2020, final pretrial conference, counsel for Syntel

represented that Mr. Moore would not testify at trial about the meaning or his understanding of

the Master Services Agreement and would instead testify about facts concerning the evolution of

the Master Services Agreement -- the history of the dealings between the parties. It is hereby

        ORDERED that Defendants’ motion in limine No. 5 is GRANTED. Syntel may not

provide testimony concerning matters about which Syntel’s Rule 30(b)(6) witness Daniel Moore
      Case 1:15-cv-00211-LGS-SDA Document 863 Filed 10/08/20 Page 2 of 2




refused to testify based on claims of privilege at his deposition in his Rule 30(b)(6) capacity and

at his depositions in his personal capacity, but trial counsel may argue regarding the meaning and

interpretation of the MSA.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 707.

Dated: October 8, 2020
       New York, New York




                                                 2
